COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00157-CR
                             NO. 02-15-00158-CR


TIFFNEY LYNNE MCADOO                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1247940R, 1247941R

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Tiffney Lynne McAdoo committed two offenses of theft of $1,500

to $20,000 from an elderly person for which she was sentenced in each case to

five years’ confinement, probated for five years. She attempts to appeal from the

judgments revoking her community supervision, sentencing her to thirty months’

confinement in each case, and ordering the sentences to run concurrently. In

      1
       See Tex. R. App. P. 47.4.
each case, McAdoo signed a waiver of her right to appeal the revocation of her

community supervision. The trial court’s certifications of her right to appeal state

that each case “is a plea-bargain case, and the defendant has NO right of

appeal” and that “the defendant has waived the right of appeal.” See Tex. R.

App. P. 25.2(a)(2).

      On May 18, 2015, we notified McAdoo that these appeals may be

dismissed based on the trial court’s certifications unless she or any party desiring

to continue the appeals filed a response on or before May 28, 2015, showing

grounds for continuing the appeals. See Tex. R. App. P. 25.2(d), 44.3. McAdoo

filed a response, but it does not show grounds for continuing the appeals.2

      In accordance with the trial court’s certifications, we therefore dismiss

these appeals. See Tex. R. App. P. 25.2(d), 43.2(f).

                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 18, 2015




      2
      McAdoo complains of the restitution that she was ordered to pay and
argues that the trial court “went on record stating [i]t would not seek restitution in
these cases.” McAdoo’s waivers, however, state that she waived her right to
have a court reporter make a record of the revocation proceedings.


                                          2